United States Court of Appeals
                      For the First Circuit


No. 02-1761

               HAFFNER'S SERVICE STATIONS, INC.,

                      Petitioner, Appellant,

                                 v.

               COMMISSIONER OF INTERNAL REVENUE,

                      Respondent, Appellee.




                               ERRATA


     The opinion of this court issued March 31, 2003, should be

amended as follows:

     On page 12, footnote 2, line 3, insert before "(2002)" the

phrase "corporation itself."   26 C.F.R. § 1.537-1(a)".